FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

PAUL GOSSETT,                              No. 06-16973
               Plaintiff-Appellant,
               v.                            D.C. No.
                                          CV-04-03523-WHA
AL CZECH, Trust Officer,
                                              OPINION
             Defendant-Appellee.
                                      
       Appeal from the United States District Court
         for the Northern District of California
       William H. Alsup, District Judge, Presiding

            Argued and Submitted June 4, 2009
                   Pasadena, California

                 Filed September 9, 2009

    Before: William A. Fletcher, Richard R. Clifton and
            Milan D. Smith, Jr., Circuit Judges.

           Opinion by Judge Milan D. Smith, Jr.




                           12841
                       GOSSETT v. CZECH                  12843




                         COUNSEL

Paul Gossett, pro se plaintiff-appellant.

Charles C. Lifland, Jeremy Maltby, and A. Patricia Klemic,
O’Melveny & Myers LLP, Los Angeles, California, amicus
curiae in support of plaintiff-appellant Paul Gossett.

Tanya L. Jackson, UCLA School of Law Ninth Circuit Clinic,
Los Angeles, California, amicus curiae in support of plaintiff-
appellant Paul Gossett.

Edmund G. Brown, Jr., Attorney General of the State of Cali-
fornia, and Harry T. Gower, Deputy Attorney General, San
Francisco, California, for the defendant-appellee Al Czech.
12844                   GOSSETT v. CZECH
                           OPINION

MILAN D. SMITH, JR., Circuit Judge:

   Paul Gossett (Gossett), a committed inmate at Napa State
Hospital (the Hospital), appeals from the district court’s sum-
mary judgment order in his 42 U.S.C. § 1983 action alleging
that Al Czech (Czech), the Trust Officer of the Hospital,
unlawfully took a portion of his Department of Veterans
Affairs (VA) benefits each month and applied the money to
partially defray the cost of Gossett’s care at the Hospital. Gos-
sett claims this reimbursement violated the statutory provision
that makes benefits earned by United States military veterans
“exempt from the claims of creditors.” 38 U.S.C.
§ 5301(a)(1). Gossett also claims on appeal that Czech vio-
lated certain conditions and specified procedures contained in
the regulations implementing this statute. See 38 C.F.R.
§§ 13.58, 13.71. We affirm and hold that 38 U.S.C.
§ 5301(a)(1), when read in combination with pertinent regula-
tions such as 38 C.F.R. § 13.71, does not prohibit direct pay-
ments of VA benefits to a state hospital for ongoing veteran
patient care.

   FACTUAL AND PROCEDURAL BACKGROUND

   Paul Gossett is a military veteran who is entitled to receive
VA benefits. In 1982, Gossett was found not guilty of murder
by reason of insanity and was committed to a state psychiatric
hospital by court order. Gossett was transferred to the Hospi-
tal, where he is currently detained, in September of 1996.

  In 1997, the VA found Gossett mentally incompetent to
manage his own affairs. The VA appointed Czech to serve as
Gossett’s legal custodian and entered into a fiduciary agree-
ment providing that the Hospital would be reimbursed from
VA benefits for the costs it incurs as a result of Gossett’s care.
Since the agreement has been in effect, Czech has been using
Gossett’s VA funds to provide Gossett a monthly stipend for
                          GOSSETT v. CZECH                        12845
groceries and sundries and to partially reimburse the Hospital
for the costs of Gossett’s care.

   On July 15, 2004, Gossett brought this action under 42
U.S.C. § 1983 in the United States District Court for the
Northern District of California, claiming that Czech’s use of
his VA benefits to reimburse the Hospital was unlawful under
various federal and statutory laws.1 The Complaint sought to
“permanently enjoin the said state hospitals and their person-
nel from any future misappropriation of funds, to seek puni-
tive damages, declaratory relief, and any other relief that is
just, equitable and proper.” Czech moved for summary judg-
ment, claiming that he used Gossett’s funds “in a manner
authorized and required by federal and state law, in particular
38 C.F.R. section 13.71 and by California Health and Welfare
Code section 7275, as well as by Departmental policy,” and
that his actions were proper under Washington State Depart-
ment of Social and Health Services v. Keffeler, 537 U.S. 371
(2003), a case involving state use of Social Security (SS) ben-
efits as reimbursement for costs incurred in caring for eligible
foster children.

   The district court granted Czech’s motion for summary
judgment and dismissed Gossett’s claim. The court extended
the logic of the Supreme Court’s Keffeler ruling to veterans’
benefits, and held that a “representative payee’s” use of VA
funds for support of the beneficiary does not violate Section
5301(a)(1). Gossett appeals.

      JURISDICTION AND STANDARD OF REVIEW

   This court has jurisdiction under 28 U.S.C. § 1291. We
review a grant of summary judgment de novo. See Aguilera
v. Baca, 510 F.3d 1161, 1167 (9th Cir. 2007).
  1
   The Complaint also named “Trust Officer of Patton State Hospital” as
a defendant. Defendant “Trust Officer of Patton State Hospital” was never
successfully served, and was dismissed from the suit for lack of service.
See Fed. R. Civ. P. 4(m).
12846                      GOSSETT v. CZECH
                            DISCUSSION

                                    I

   [1] The Veterans’ Benefits Act (VBA), Pub. L. No. 85-56,
71 Stat. 83 (1957) (codified as amended at 38 U.S.C. § 301
et seq.), contains a provision that limits the availability of VA
benefits for the payment of certain types of claims:

      Payment of benefits due or to become due under any
      law administered by the Secretary shall not be
      assignable except to the extent specifically autho-
      rized by law, and such payments made to, or on
      account of, a beneficiary shall be exempt from taxa-
      tion, shall be exempt from the claim of creditors, and
      shall not be liable to attachment, levy, or seizure by
      or under any legal or equitable process whatever,
      either before or after receipt by the beneficiary.

38 U.S.C. § 5301(a)(1). This exemption provision protects the
veteran recipient of the benefits and affords security for his or
her family. The VBA also dictates the manner in which pay-
ments of VA benefits are made to fiduciaries, allowing that
“payment of benefits under any law administered by the Sec-
retary may be made directly to the beneficiary or to a relative
or some other fiduciary for the use and benefit of the benefi-
ciary.” 38 U.S.C. § 5502(a)(1). Here, Gossett brings a Section
1983 action, claiming that defendant Czech, his legal custo-
dian authorized to receive and administer his veterans’ bene-
fits, has been using part of his benefits to reimburse the
Hospital for Gossett’s care and maintenance in violation of 38
U.S.C. § 5301(a)(1).2
  2
   In Gossett’s Opening Brief, prepared pro se, he argues that the district
court’s holding that Czech’s actions did not violate 38 U.S.C. § 5301
should be reversed because 1) the psychiatric services he is receiving are
fraudulent, 2) he is not incompetent to manage his own affairs, 3) he was
uninformed of the consequences of his state court insanity plea, 4) he has
                            GOSSETT v. CZECH                          12847
                                     A

   The district court granted summary judgment for the defen-
dant in this case, basing its holding on the Supreme Court’s
decision in Keffeler. 537 U.S. 371 (2003). In Keffeler, the
State of Washington was appointed to serve as the representa-
tive payee for foster care children receiving SS benefits. Id.
at 379. Washington then used the SS benefits to reimburse
itself for the cost of foster care. Id. at 378-79. The plaintiffs
alleged that the State’s use of their benefits violated 42 U.S.C.
§ 407(a), the “antiattachment” provision contained in the
Social Security Act (SSA), 49 Stat. 620 (1935), codified as
amended, 42 U.S.C. § 301 et seq.3 Id. at 375. The Court, how-
ever, found that the State’s use of plaintiffs’ SS benefits did
not amount to an “execution, levy, attachment, [or] garnish-
ment” within the meaning of Section 407(a). Id. at 382-83.
The Court further held that the State’s reimbursement scheme
did not fit within the meaning of “other legal process,” and
thus did not violate Section 407(a). Id. at 383-86.

   In addition, the Court specifically noted that the State,

been denied meaningful access to the courts to win his release, and 5) his
veterans benefits payments are not being properly monitored and he has
not received a proper accounting. None of these arguments was properly
raised before the trial court or is relevant to Gossett’s claims of statutory
violation. Amicus in this case, O’Melveny and Myers LLP and UCLA
School of Law Ninth Circuit Clinic, has submitted a brief in support of
Gossett’s position. We refer to the amicus brief’s arguments throughout
this opinion.
   3
     Section 407(a) reads:
    The right of any person to any future payment under this sub-
    chapter shall not be transferable or assignable, at law or in equity,
    and none of the moneys paid or payable or rights existing under
    this subchapter shall be subject to execution, levy, attachment,
    garnishment, or other legal process, or to the operation of any
    bankruptcy or insolvency law.
42 U.S.C. § 407(a).
12848                   GOSSETT v. CZECH
much like a parent or legal guardian, was “under a legal obli-
gation to support” the “basic needs” of its foster children, irre-
spective of whether those children were eligible for SS
benefits or whether such funds could be used as reimburse-
ment. See Keffeler, 537 U.S. at 388 n.11. Similarly, in serving
as the Commissioner-appointed “representative payee” for the
foster children’s SS benefits, the State was charged with act-
ing in their interests. See id. at 376, 388-89. The Court in Kef-
feler concluded that Section 407(a) did not apply to the State
in this context, because just as a parent “ha[s] no obligation
to exhaust his personal finances in providing for [his child’s]
support before spending any of [the child’s] social security
benefits on the child’s maintenance[,]” neither did the State
have such an obligation to exhaust its own funds first. See id.
at 388-89 & n.11 (internal quotation marks omitted).

  The district court in this case held, and defendant here
argues, that because of the similarity between the SSA and the
VBA, “the Keffeler holding should be extended to Veteran’s
Benefits and Section 5301, meaning that a representative
payee’s use of the funds for support of the beneficiary does
not violate Section 5301.”

   [2] We observe that Keffeler does not directly control this
case, as there are significant differences between the antiat-
tachment provision for SS benefits analyzed by Keffeler, 42
U.S.C. § 407(a), and the VA benefits counterpart, 38 U.S.C.
§ 5301(a)(1). We acknowledged similarities between these
two statutory sections in Nelson v. Heiss, 271 F.3d 891 (9th
Cir. 2001), but we also noted that the language of the two sec-
tions “is somewhat different . . . .” Id. at 895. While those dif-
ferences did not affect our decision in Nelson, see id. at 894-
95 (concluding that VA benefits recipients, like SS benefits
recipients, cannot consent in advance to an assignment of
future funds), the differences are significant in this case. Spe-
cifically, Section 5301(a)(1), unlike Section 407(a), expressly
exempts veterans’ benefits from the “claim of creditors.” In
addition, Section 407(a) protects SS benefits only from “exe-
                       GOSSETT v. CZECH                    12849
cution, levy, attachment, garnishment, or other legal process,”
while Section 5301(a)(1) provides that VA benefits “shall not
be liable to attachment, levy, or seizure by or under any legal
or equitable process whatever[.]” Thus, the VBA creates a
significantly broader preclusion than the corresponding sec-
tion in the SSA, which the Supreme Court has construed nar-
rowly as addressing only judicial means of attachment. See
Keffeler, 537 U.S. at 383-86.

   [3] Nevertheless, Keffeler provides important guidance
concerning the principles that should apply when determining
whether Czech’s use of Gossett’s funds violates federal law.
Specifically, in Keffeler, the Court focused on the fact that the
Commissioner of Social Security’s implementing regulations
construe the SSA as authorizing the appointment of custodial
institutions like the Washington State Department of Social
and Health Services as a “representative payee” for the foster
care children in the State of Washington who are eligible for
SS benefits. See 537 U.S. at 376, 384 n.7. Keffeler thus
emphasized both “the cardinal rule that a statute is to be read
as a whole” and the deference and respect that federal courts
owe to implementing regulations and other administrative
interpretations. See id. at 382, 383 n.6, 384 n.7, 385 (internal
quotation marks omitted).

                               B

   The parties in this case devote substantial attention to the
issue of whether Czech acts as a creditor within the meaning
of 38 U.S.C. § 5301(a)(1) when he uses Gossett’s VA benefits
to reimburse the Hospital in part for the costs of Gossett’s
institutional care. Over the years, numerous jurisdictions have
interpreted Section 5301(a)(1) not to prohibit such action, dis-
tinguishing a state’s use of an incompetent veteran’s benefits
to help pay for that veteran’s subsistence, which the state is
obligated to provide irrespective of reimbursement, from
more traditional debt-collecting activities. See Dep’t of Health
& Rehabilitative Servs., State of Fla. v. Davis, 616 F.2d 828,
12850                  GOSSETT v. CZECH
830-32 (5th Cir. 1980); Savoid v. Dist. of Columbia, 288 F.2d
851, 852 (D.C. Cir. 1961); State ex rel. E. State Hosp. v.
Beard, 600 P.2d 324, 325-26 (Okla. 1979); Cruce v. Ark.
State Hosp., 409 S.W.2d 342, 347-49 (Ark. 1966); State of
Me. v. Bean, 195 A.2d 68, 70-72 (Me. 1963); Dep’t of Pub.
Welfare v. Sevcik, 164 N.E.2d 10, 11-12 (Ill. 1960); State
Dep’t of Pub. Welfare v. Baker (In re Guardianship of
Bemowski), 88 N.W.2d 22, 23-28 (Wis. 1958); Dep’t of Men-
tal Hygiene v. Bayly (In re Bayly’s Estate), 212 P.2d 587,
589-91 (Cal. App. 1949); In re Simpson, 61 N.Y.S.2d 529,
529-30 (N.Y. App. Div. 1946); Gundry v. Wiarda (In re
Lewis’ Estate), 283 N.W. 21, 22-24 (Mich. 1938).

   The Supreme Court of Michigan explained that in consider-
ing the situation of a state institution being reimbursed with
a patient’s VA benefits the court is not concerned with “ac-
tions by creditors seeking to turn the pension to satisfaction
of their demands, but only with the question of reimbursement
of the state for care and maintenance.” In re Lewis’ Estate,
283 N.W. at 24. The court further indicated that “[t]he state,
under humanitarian legislation, has assumed the care and
maintenance of the insane pension beneficiary and, by statute,
has provided means and measures for reimbursement and we
do not think that, under such circumstances, Congress
intended to consider the state in the class of barred creditors.”
Id.

   The Supreme Court of Oklahoma held that the state “is
attributed a special status in that it has provided the very sup-
port for which the veteran’s benefits were intended, and in
that it had no choice but to accept this veteran and provided
the necessary support. . . . [The state is] engaged in a govern-
mental function and could not, as a private individual or insti-
tution might, refuse services prior to payment.” Beard, 600
P.2d at 326.

   The Supreme Court of Wisconsin also concluded, in 1958,
that because there was a long line of cases permitting reim-
                        GOSSETT v. CZECH                   12851
bursement to the states, and Congress had not made any
changes to the statute to clarify that this exception did not
exist, it should be “interpret[ed] . . . as indicating tacit
approval by Congress of the construction placed upon [the
exemption statute] by such state court decisions.” In re
Bemowski, 88 N.W.2d at 27.

   The two federal cases addressing the issue reached similar
results. First, in Savoid, the D.C. Circuit held that the District
of Columbia was entitled to reimbursement for the actual cost
of the maintenance of an incompetent veteran. The court held
that “[a]s an instrumentality of Government, the District is not
a voluntary ‘creditor.’ It had not, unlike a private institution
or an individual citizen, extended credit to the veteran.” 288
F.2d at 852. The court found that because the District was not
a “creditor” in these circumstances, the District was not
barred by the statute from securing reimbursement. Id. In
Davis, the Fifth Circuit held that the exemption status did not
preclude the Florida Department of Health and Rehabilitative
Services from recovering reimbursement for past care and
maintenance provided to an incompetent veteran. 616 F.2d at
832. The Fifth Circuit panel found that “[t]he veteran’s bene-
fits exemption has been held inapplicable where a state sought
reimbursement for the expenses of continuous hospitalization
of a mentally ill dependant of a veteran where the depen-
dants’s entire estate consisted of monthly pension payments
received by a guardian.” Id. at 831.

   [4] No case within the Ninth Circuit has held similarly, and
we find it unnecessary to determine in this case whether the
Hospital is a “creditor” for purposes of 38 U.S.C.
§ 5301(a)(1) when determining whether Czech’s reimburse-
ment of the Hospital violates federal law. We acknowledge
that our decision in Nelson contains dicta questioning the con-
clusion reached by this line of extra-jurisdictional case law.
271 F.3d at 896. We do not today rule on the propriety of the
holdings in these cases but merely observe that they support
a conclusion that 38 U.S.C. § 5301(a)(1) is ambiguous with
12852                         GOSSETT v. CZECH
respect to public medical institutions seeking reimbursement
for veteran care. Because we conclude that Section 5301(a)(1)
is ambiguous regarding whether it permits VA benefits to be
used to reimburse custodial institutions for the costs of caring
for incompetent veterans like Gossett, we proceed to analyze
the VA’s corresponding implementing regulations, as urged
by Keffeler.

                                       C

   [5] Pursuant to the VBA’s implementing regulations, the
VA may select and appoint a person best suited to receive VA
benefits in a fiduciary capacity for a beneficiary who is
incompetent. 38 C.F.R. § 13.55(a) (“The Veterans Service
Center Manager [VSCM] is authorized to select and appoint
. . . the person or legal entity best suited to receive Depart-
ment of Veterans Affairs benefits in a fiduciary capacity for
a beneficiary who is mentally ill (incompetent) or under legal
disability . . . .”). Disbursal of benefits to this fiduciary is sub-
ject to the condition that he or she use the benefits for the ben-
eficiary’s “best interests.” 38 C.F.R. § 13.58(b)(2)(i).

   [6] Further, VA regulations provide a specific method
under which a state medical institution may obtain some por-
tion of a veteran’s benefits to pay for the costs of his or her
care and maintenance. First, Section 13.61 indicates that the
VSCM “may authorize the payment of all or part of the pen-
sion . . . to the chief officer of the institution wherein the vet-
eran is being furnished hospital treatment or institutional . . .
care[.]”4 Second, Section 13.71 indicates that payment of part
  4
   In its entirety, Section 13.61 reads:
      The Veterans Service Center Manager may authorize the pay-
      ment of all or part of the pension, compensation or emergency
      officers’ retirement pay payable in behalf of a veteran rated
      incompetent by the Department of Veterans Affairs to the chief
      officer of the institution wherein the veteran is being furnished
      hospital treatment or institutional, nursing or domiciliary care, for
                            GOSSETT v. CZECH                          12853
of a veteran’s benefits may be paid to a state hospital when
the veteran has been “rated incompetent by the Department of
Veterans Affairs[,]” when “[i]t has been determined the vet-
eran is legally liable for the cost of his or her maintenance,”
and when the institution’s representative “probably will assert
a claim for full maintenance costs.” 38 C.F.R. § 13.71(a)(1)-
(3).5 This regulation imposes further conditions upon the pay-

    the veteran’s use and benefit, when the Veterans Service Center
    Manager has determined such payment (called an institutional
    award) will adequately provide for the needs of the veteran and
    obviate need for appointment of another type of fiduciary.
38 C.F.R. § 13.61.
  5
    Section 13.71 regulates payment of VA benefits to an institution (such
as the Hospital):
    (a) The payment of part of compensation, pension or emergency
    officers’ retirement pay for the cost of a veteran’s hospital treat-
    ment, institutional or domiciliary care in an institution operated
    by a political subdivision of the United States may be authorized
    as provided in paragraph (b) of this section when:
        (1) The veteran is rated incompetent by the Department of
        Veterans Affairs.
        (2) It has been determined the veteran is legally liable for the
        cost of his or her maintenance, and
        (3) The institution’s representative has asserted or probably
        will assert a claim for full maintenance costs.
    (b) Subject to these conditions and the further condition that the
    responsible official of the institution or political subdivision will
    agree not to assert against Department of Veterans Affairs bene-
    fits any further claim for maintenance during the veteran’s life-
    time, the Veterans Service Center Manager may agree with such
    official to the payment of the veteran’s benefits through an insti-
    tutional award to be applied to:
        (1) A monthly amount determined by the Veterans Service
        Center Manager to be needed for the veteran’s personal use,
        (2) An amount to be agreed upon to be accumulated to pro-
        vide for the veteran’s rehabilitation upon release from the
        institution, and
12854                     GOSSETT v. CZECH
ment of the benefits, including that the director of the institu-
tion agree “not to assert against [VA] benefits any further
claim for maintenance during the veteran’s lifetime.” 38
C.F.R. § 13.71(b).

   [7] Section 13.71 of Title 38 of the Code of Federal Regu-
lations was promulgated on November 21, 1975, after the
majority of the “state is not a creditor” cases discussed above
were decided. 40 Fed. Reg. 54,248 (Nov. 21, 1975). Particu-
larly in light of this historical backdrop, the promulgation of
Section 13.71, which specifically contemplates a fiduciary’s
use of VA benefits to pay for the cost “of a veteran’s hospital
treatment,” 38 C.F.R. § 13.71(a), supports the conclusion that
the creditor exemption in 38 U.S.C. § 5301(a)(1) is inapplica-
ble to a state hospital that reimburses itself for the care and
maintenance of an incompetent veteran. If VA benefits could
not lawfully be used to reimburse a state hospital for a veteran
ward’s care, then 38 C.F.R. § 13.71, which explains the pro-
cedures for such a reimbursement to occur, would be rendered
meaningless. This construction would run afoul of the basic
tenet of statutory and regulatory interpretation which counsels
that a statute should not be read to render its implementing
regulations meaningless. See Oregon Natural Resources
Council v. Allen, 476 F.3d 1031, 1040-41 (9th Cir. 2007).

  [8] As urged by the Supreme Court in Keffeler, we resolve
an ambiguity in the VBA exemption provision by construing

        (3) So much of the amount of the benefit as remains not
        exceeding the amount the Veterans Service Center Manager
        determines to be the proper charge as fixed by statute or
        administrative regulation, to the cost of the veteran’s mainte-
        nance.
   (c) Upon execution of an agreement as provided in paragraph (b)
   of this section, the Veterans Service Center Manager will certify
   the total amount to be released to the chief officer of the institu-
   tion.
                            GOSSETT v. CZECH                         12855
this statutory section and its implementing regulations as a
whole and deferring to the VA’s reasonable interpretation.
See 537 U.S. at 382, 383 n.6, 384 n. 7, 385. In so doing, we
hold that 38 U.S.C. § 5301(a)(1), when read in conjunction
with pertinent regulations such as 38 C.F.R. § 13.71, does not
prohibit direct payments of VA benefits to the Hospital for
Gossett’s ongoing care.6 We affirm the district court’s grant
of summary judgment on this claim.7

                                     D

   Gossett also alleges, with the help of amicus in this case,
that Czech has violated the requirements of Section 13.58 and
Section 13.71 of Title 38 of the Code of Federal Regulations,
and thus, that summary judgment should be denied. Gossett
claims that there remains a material issue of fact regarding
whether Czech has met the specific conditions outlined in
Section 13.71 that must be met before an incompetent veter-
an’s benefits may be used to pay for institutional care.

   We find that Gossett has waived his claims for violations
of Sections 13.58 and 13.71. Gossett did not raise these
claims in his complaint, nor did he raise them before the dis-
trict court. Further, fiduciaries charged with oversight of VA
pension benefits are subject to the VA’s supervisory author-
ity, which includes the ability to investigate claims of malfea-
sance and to take appropriate action. See 38 U.S.C. § 5502(b);
38 C.F.R. § 13.100. Gossett has not shown that the adminis-
trative remedy provided by 38 C.F.R. § 13.100(c) is no longer
available to him, and prudential considerations on balance
  6
    We note that our holding in Nelson v. Heiss is unaltered. If the reim-
bursements Czech made to the Hospital with Gossett’s benefits had been
made in pursuit of debt collection activities, they would still be prohibited
by Section 5301(a)(1). See 271 F.3d at 894-96.
  7
    Because we conclude that no violation of federal law has occurred, and
thus neither monetary damages nor injunctive relief are appropriate, we do
not address defendant Czech’s qualified immunity defense.
12856                  GOSSETT v. CZECH
favor exhaustion of this remedy prior to filing suit in federal
court. See Puga v. Chertoff, 488 F.3d 812, 815 (9th Cir.
2007). Moreover, if Gossett still wishes to pursue such a
claim after exhausting his administrative remedies, he might
be required to do so in the United States Court of Appeals for
Veterans Claims. See 38 U.S.C. §§ 511(b)(4), 7104(a),
7252(a); see also Estates of Nau v. State of Colo., 183 P.3d
626, 635-36 (Colo. App. 2007); Judkins v. Veterans Admin.,
415 F. Supp. 2d 613, 619-20 (E.D.N.C. 2005).

   We thus do not reach the issue of whether Czech has met
the conditions and requirements of Section 13.58 and Section
13.71.

                              II

   [9] In his Complaint, Gossett also alleges violations of the
Civil Rights of Institutionalized Persons Act, Pub. L. No. 96-
247, 94 Stat. 349 (1980) (codified as amended at 42 U.S.C.
§§ 1997-1997j), the Americans with Disabilities Act of 1990,
Pub. L. No. 101-336, 104 Stat. 327 (codified as amended at
42 U.S.C. § 12101 et seq.), and the Rehabilitation Act of
1973, Pub.L. No. 93-112, 87 Stat. 355 (codified as amended
at 29 U.S.C. § 701 et seq). The district court granted summary
judgment to Czech on these claims, holding that Gossett did
not produce evidence showing a genuine issue of triable fact.
Gossett has not identified any such evidence on appeal either,
and we thus affirm the district court’s summary judgment
order in favor of Czech on Gossett’s alleged causes of action
for discrimination.

                       CONCLUSION

   We hold that 38 U.S.C. § 5301(a)(1) does not prohibit the
direct payment of an incompetent inmate’s VA benefits to a
state hospital for ongoing patient care. While we recognize
the importance of shielding VA benefits from the claims of
creditors, we also recognize that the purpose of those benefits
                       GOSSETT v. CZECH                  12857
is to provide for the care and maintenance of veterans. See
Lawrence v. Shaw, 300 U.S. 245, 250 (1937). We believe that
our holding today is consistent with this legislative goal but
also prevents the somewhat perverse result of taxpayers
“picking up the bill” twice for the care of an incompetent vet-
eran. See Crawford v. Gould, 56 F.3d 1162, 1169 (9th Cir.
1995) (Trott, J., concurring).

  AFFIRMED.